Case 9:19-cv-00130-RC-KFG Document 10 Filed 11/02/20 Page 1 of 2 PageID #: 20



                               **NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION


LEON D. VESSELL                                          §

VS.                                                      §               CIVIL ACTION NO. 9:19-CV-130

PATRICK DICKENS, et al.,                                 §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Leon D. Vessell, an inmate confined at the Pack Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against defendants Patrick Dickens,

Correctional Officer FNU Williams, Correctional Officer FNU Newberry, and Correctional Officer

FNU Pate.

       The court referred this matter to the Honorable Keith GIblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this civil rights action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b) (docket entry no. 8).
       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1

                                                    ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in




       1
           Plaintiff received a copy of the Report and Recommendation on December 17, 2019 (docket entry no. 9).
Case 9:19-cv-00130-RC-KFG Document 10 Filed 11/02/20 Page 2 of 2 PageID #: 21



accordance with the recommendations of the Magistrate Judge.


      So Ordered and Signed
      Nov 2, 2020




                                             2
